           21-11465-lgb            Doc 1           Filed 08/17/21 Entered 08/17/21 18:21:45                                 Main Document
                                                                 Pg 1 of 20
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 __________   District
 Southern District     of __________
                   of New  York

                         21-
 Case number (If known): _________________________ Chapter 15                                                                                 Check if this is an
                                                                                                                                                  amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                12/15

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).



1.   Debtor’s name
                                            Boart Longyear Limited
                                           _____________________________________________________________________________________________




2.   Debtor’s unique identifier            For non-individual debtors:

                                                       Federal Employer Identification Number (EIN)      ___ ___ – ___ ___ ___ ___ ___ ___ ___

                                                  ✔
                                                             123 052 728
                                                        Other ___________________________.                      Australian Company Number
                                                                                           Describe identifier _____________________________.


                                           For individual debtors:

                                                       Social Security number:    xxx – xx– ____ ____ ____ ____

                                                       Individual Taxpayer Identification number (ITIN): 9 xx – xx – ____ ____ ____ ____

                                                       Other ___________________________. Describe identifier ______________________________.



3.   Name of foreign
     representative(s)                      Nora R. Pincus
                                           ____________________________________________________________________________________________


4.   Foreign proceeding in which
     appointment of the foreign             Boart Longyear Limited et al. (Supreme Court of New South Wales)
                                           ____________________________________________________________________________________________
     representative(s) occurred

5.   Nature of the foreign
                                           Check one:
     proceeding
                                           ✔
                                                 Foreign main proceeding
                                                 Foreign nonmain proceeding
                                                 Foreign main proceeding, or in the alternative foreign nonmain proceeding


6.   Evidence of the foreign               
                                           ✔      A certified copy, translated into English, of the decision commencing the foreign proceeding and
     proceeding                                   appointing the foreign representative is attached.

                                                 A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                  proceeding and of the appointment of the foreign representative, is attached.
                                           ✔
                                                 Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                  representative is described below, and relevant documentation, translated into English, is attached.
                                                  See Declaration of James Marshall in Support of Verified Petition for
                                                  _______________________________________________________________________________________
                                                  Recognition of Foreign Main Proceeding
                                                  _______________________________________________________________________________________


7.   Is this the only foreign                    No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
     proceeding with respect to                   debtor is pending.)
     the debtor known to the
     foreign representative(s)?
                                           
                                           ✔      Yes




Official Form 401                                 Chapter 15 Petition for Recognition of a Foreign Proceeding                                   page 1
              21-11465-lgb         Doc 1         Filed 08/17/21 Entered 08/17/21 18:21:45                                   Main Document
                                                               Pg 2 of 20
Debtor          Boart Longyear Limited
                _______________________________________________________                                                  21-
                                                                                                  Case number (if known)_____________________________________
                Name



8.    Others entitled to notice          Attach a list containing the names and addresses of:
                                         (i)    all persons or bodies authorized to administer foreign proceedings of the debtor,
                                         (ii)   all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                                petition, and
                                         (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.


9.    Addresses                          Country where the debtor has the center of its                  Debtor’s registered office:
                                         main interests:


                                         Australia
                                         ______________________________________________                  26 Butler Blvd., Burbridge Business Park
                                                                                                         ______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________
                                                                                                         P.O. Box

                                                                                                         Adelaide Airport, SA                    5950
                                                                                                         _______________________________________________
                                                                                                         City         State/Province/Region ZIP/Postal Code


                                                                                                         Australia
                                                                                                         _______________________________________________
                                                                                                         Country




                                         Individual debtor’s habitual residence:                         Address of foreign representative(s):



                                         _______________________________________________                 2455 South 3600 West
                                                                                                         _______________________________________________
                                         Number     Street                                               Number     Street

                                         _______________________________________________                 _______________________________________________
                                         P.O. Box                                                        P.O. Box

                                         _______________________________________________                 West Valley City, UT                      84119
                                                                                                         _______________________________________________
                                         City         State/Province/Region ZIP/Postal Code              City         State/Province/Region ZIP/Postal Code


                                         _______________________________________________                 United States of America
                                                                                                         _______________________________________________
                                         Country                                                         Country




10.   Debtor’s website (URL)              https://www.boartlongyear.com/
                                         ____________________________________________________________________________________________________




11.   Type of debtor                     Check one:
                                         ✔
                                               Non-individual (check one):
                                                 ✔
                                                     Corporation. Attach a corporate ownership statement containing the information
                                                      described in Fed. R. Bankr. P. 7007.1.

                                                     Partnership

                                                     Other. Specify: ________________________________________________

                                               Individual




     Official Form 401                          Chapter 15 Petition for Recognition of a Foreign Proceeding                                      page 2
            21-11465-lgb         Doc 1       Filed 08/17/21 Entered 08/17/21 18:21:45                                  Main Document
                                                           Pg 3 of 20
Debtor        Boart Longyear Limited
              _______________________________________________________                                              21-
                                                                                            Case number (if known)_____________________________________
              Name




12.   Why is venue proper in this      Check one:
      district?                        ✔
                                           Debtor’s principal place of business or principal assets in the United States are in this district.
                                           Debtor does not have a place of business or assets in the United States, but the following
                                            action or proceeding in a federal or state court is pending against the debtor in this district:
                                            ___________________________________________________________________________.

                                           If neither box is checked, venue is consistent with the interests of justice and the convenience
                                            of the parties, having regard to the relief sought by the foreign representative, because:
                                            ___________________________________________________________________________.



13.   Signature of foreign
      representative(s)                I request relief in accordance with chapter 15 of title 11, United States Code.

                                       I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
                                       relief sought in this petition, and I am authorized to file this petition.

                                       I have examined the information in this petition and have a reasonable belief that the
                                       information is true and correct.

                                       I declare under penalty of perjury that the foregoing is true and correct,


                                        /s/ Nora R. Pincus
                                           ________________________________________________           Nora R. Pincus
                                                                                                      _______________________________________________
                                           Signature of foreign representative                       Printed name


                                       Executed on         08/17/2021
                                                           __________________
                                                            MM / DD / YYYY



                                          ________________________________________________           _______________________________________________
                                           Signature of foreign representative                       Printed name


                                       Executed on         __________________
                                                            MM / DD / YYYY




14.   Signature of attorney
                                        /s/ Dennis F. Dunne
                                           _________________________________________________ Date                  08/17/2021
                                                                                                                  _________________
                                           Signature of Attorney for foreign representative                       MM   / DD / YYYY


                                           Dennis F. Dunne
                                           _________________________________________________________________________________________________
                                           Printed name
                                           Milbank LLP
                                           _________________________________________________________________________________________________
                                           Firm name
                                           55 Hudson Yards
                                           _________________________________________________________________________________________________
                                           Number     Street
                                           New   York
                                           ____________________________________________________           NY         10001
                                                                                                          __________________________________________
                                           City                                                           State        ZIP Code


                                           (212) 530-5000
                                           ____________________________________                           ddunne@milbank.com
                                                                                                          __________________________________________
                                           Contact phone                                                  Email address




                                           2414373                                                NY
                                           ______________________________________________________ ____________
                                           Bar number                                                     State




  Official Form 401                        Chapter 15 Petition for Recognition of a Foreign Proceeding                                    page 3
          Print                     Save As...                  Add Attachment                                                            Reset
21-11465-lgb   Doc 1   Filed 08/17/21 Entered 08/17/21 18:21:45     Main Document
                                     Pg 4 of 20



                                   EXHIBIT A

                 Statement Pursuant to Bankruptcy Rule 1007(a)(4)
     21-11465-lgb       Doc 1     Filed 08/17/21 Entered 08/17/21 18:21:45                   Main Document
                                                Pg 5 of 20



     Dennis F. Dunne                                        Thomas R. Kreller, Esq. (pro hac vice pending)
     MILBANK LLP                                            MILBANK LLP
     55 Hudson Yards                                        2029 Century Park East
     New York, New York 10001                               33rd Floor
     Telephone:   (212) 530-5000                            Los Angeles, California 90067
     Facsimile:   (212) 530-5219                            Telephone:    (424) 386-4000
                                                            Facsimile:    (213) 629-5063

Counsel to the Foreign Representative


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                      )
 In re:                                                               )      Chapter 15
                                                                      )
 BOART LONGYEAR LIMITED et al.,                                       )      Case No. 21-_______ (        )
                                                                      )
                           Debtors in a Foreign Proceeding.1          )      (Joint Administration Requested)
                                                                      )
                                                                      )

     STATEMENT PURSUANT TO BANKRUPTCY RULE 1007(a)(4) AND SECTION 1515
                       OF THE BANKRUPTCY CODE

                   Nora R. Pincus, in her capacity as the duly authorized foreign representative (the

 “Foreign Representative”) of Boart Longyear Limited (“BLY”) and each of the other above-

 captioned debtors (collectively, the “Debtors” and, together with their non-debtor affiliates, “Boart

 Longyear”), with respect to the proceeding (the “Australian Proceeding”) pending before the

 Supreme Court of New South Wales, Sydney, Australia (the “Australian Court”), through which

 the Debtors seek sanction of two proposed schemes of arrangement (the “Schemes”) under the

 Corporations Act 2001 (Commonwealth of Australia) (the “Corporations Act”), submits this




 1
       The debtors in these chapter 15 cases, along with the last three digits of each debtor’s Australian Company
       Number, are: Boart Longyear Limited (728), Boart Longyear Management Pty Limited (545), Boart Longyear
       Australia Pty Limited (025), Boart Longyear Investments Pty Limited (373), and Votraint No. 1609 Pty Limited
       (272).
 21-11465-lgb     Doc 1     Filed 08/17/21 Entered 08/17/21 18:21:45            Main Document
                                          Pg 6 of 20



statement pursuant to section 1515 of chapter 15 of title 11 of the United States Code (as amended,

the “Bankruptcy Code”) and rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure.

                        CORPORATE OWNERSHIP STATEMENT

               As of this date (the “Petition Date”), the below-listed corporations directly or

indirectly own 10% or more of the equity interests in the Debtors:

    Corporation Name              Percentage Ownership                       Debtor

 Boart Longyear Limited        70.56%                            Boart Longyear Australia Pty
                                                                 Limited
 Boart Longyear                27.88%                            Boart Longyear Australia Pty
 Investments Pty Limited                                         Limited
 Boart Longyear Limited        100%                              Boart Longyear
                                                                 Investments Pty Limited
 Boart Longyear Limited        100%                              Boart Longyear Management
                                                                 Pty Limited
 Boart Longyear Limited        100%                              Votraint No. 1609 Pty Limited

 PERSONS OR BODIES AUTHORIZED TO ADMINISTER FOREIGN PROCEEDING
                        OF THE DEBTORS

               As of the Petition Date, the Foreign Representative is the sole person or body

authorized to administer any “foreign proceeding” of the Debtors. The Foreign Representative’s

contact address is: 2455 South 3600 West, West Valley City, Utah 84119.

                                   PENDING LITIGATION

               The Foreign Representative is not aware of any litigation involving the Debtors

currently pending in the United States.

                                   PROVISIONAL RELIEF

               As of the Petition Date, the Foreign Representative is not seeking any provisional

relief under to section 1519 of the Bankruptcy Code.




                                                3
 21-11465-lgb     Doc 1    Filed 08/17/21 Entered 08/17/21 18:21:45          Main Document
                                         Pg 7 of 20



                        ADDITIONAL FOREIGN PROCEEDINGS

              As of the Petition Date, the Debtors are not involved in any foreign proceedings

other than the Australian Proceeding.

                          [Remainder of Page Intentionally Left Blank]




                                               4
 21-11465-lgb   Doc 1    Filed 08/17/21 Entered 08/17/21 18:21:45     Main Document
                                       Pg 8 of 20



New York, New York
Dated: August 17, 2021
                                         /s/ Dennis F. Dunne
                                         Dennis F. Dunne
                                         MILBANK LLP
                                         55 Hudson Yards
                                         New York, New York 10001
                                         Telephone:     (212) 530-5000
                                         Facsimile:     (212) 530-5219
                                         Email:         ddunne@milbank.com

                                         Thomas R. Kreller, Esq. (pro hac vice pending)
                                         MILBANK LLP
                                         2029 Century Park East
                                         33rd Floor
                                         Los Angeles, California 90067
                                         Telephone:    (424) 386-4000
                                         Facsimile:    (213) 629-5063
                                         Email:        tkreller@milbank.com

                                         Counsel to the Foreign Representative




                                         5
21-11465-lgb   Doc 1   Filed 08/17/21 Entered 08/17/21 18:21:45   Main Document
                                     Pg 9 of 20



                                  EXHIBIT B

                             Australian Court Order
   21-11465-lgb        Doc 1   Filed 08/17/21 Entered 08/17/21 18:21:45              Main Document
                                            Pg 10 of 20



Form 43
UCPR 36.11                                                                                D0001G6AJB




                                                                          Issued: 29 July 2021 12:07 PM

                                          JUDGMENT/ORDER

COURT DETAILS
Court                                Supreme Court of NSW
Division                             Equity
List                                 Corporations List
Registry                             Supreme Court Sydney
Case number                          2021/00209335

TITLE OF PROCEEDINGS
First Plaintiff                      BOART LONGYEAR LIMITED
                                     ACN 123052728
Second Plaintiff                     BOART LONGYEAR MANAGEMENT PTY LIMITED
Number of Plaintiffs                 7

First

DATE OF JUDGMENT/ORDER
Date made or given                   29 July 2021
Date entered                         29 July 2021

TERMS OF JUDGMENT/ORDER
This matter is listed for Hearing on 16 September 2021 9:15 AM before the Supreme Court - Civil at
Supreme Court Sydney.
Part heard before Justice A Black
Estimated duration: 1 Hours
Filed in Court for Plaintiff: Affidavit of Christopher Clarke Hill affirmed 27 July 2021; Affidavit of Kyle
Phillip McLachlan affirmed 28 July 2021; Affidavit of Nora Regina Pincus affirmed 28 July 2021


VERDICT, ORDER OR DIRECTION:

Hearing of Originating Process filed 22 July 2021 continued. First Court Hearing.

- Black J grants leave to file in Court affidavits of Christopher Clarke Hill affirmed 27 July 2021; Kyle
Phillip McLachlan affirmed 28 July 2021; Nora Regina Pincus affirmed 28 July 2021.

Black J makes orders in accordance with the Short Minutes of Order initialled by him and placed in
the file.

THE COURT ORDERS THAT:

1. Pursuant to sections 411(1) and 1319 of the Corporations Act 2001 (Cth) (Corporations Act):

(a) the plaintiffs convene a meeting of each of:

(i) the Secured Creditors for the purpose of considering, and if thought fit, agreeing (with or without
modification) to a Secured Creditors’ Scheme between the plaintiffs and the Secured Creditors, the
terms of which are substantially in the form contained in Annexure A to the proposed explanatory
sparmet001                                                                                        Page 1 of 8
   21-11465-lgb     Doc 1      Filed 08/17/21 Entered 08/17/21 18:21:45          Main Document
                                            Pg 11 of 20
statement for the Secured Creditors’ Scheme which has been tendered and marked as Exhibit P2
(Creditors’ Schemes Booklet) in the proceeding (Secured Creditors’ Scheme Meeting); and
(ii) the Unsecured Creditors for the purpose of considering and, if thought fit, agreeing (with or
without modification) to an Unsecured Creditors’ Scheme between the plaintiffs, the Unsecured
Creditors and Subordinate Claim Holders, the terms of which are substantially in the form contained
in Annexure B to the Creditors’ Schemes Booklet (Unsecured Creditors’ Scheme Meeting); and

(together, the Scheme Meetings).

For the purpose of orders 1 to #13 of these Orders, the terms "Account Holder", “Secured
Creditors”, “Secured Creditors’ Scheme”, "Second Court Hearing", "SSN Noteholders", “Subordinate
Claim Holder”, "SUN Noteholders", "TLA Purchasers", "TLB Purchasers", “Unsecured Creditors”
and “Unsecured Creditors’ Scheme” have the same meaning as ascribed to them in the Creditors’
Schemes Booklet.

2. Pursuant to section 1319 of the Corporations Act:

(a) The Scheme Meetings be held at the offices of Ashurst Australia, Level 11, 5 Martin Place,
Sydney, New South Wales:

(i) in respect of the Secured Creditors’ Scheme, starting at 10.30 am (AEST time) on 31 August
2021; and
(ii) in respect of the Unsecured Creditors’ Scheme, starting at 11.30 am (AEST time) on 31 August
2021.

(b) At each of the Scheme Meetings, facilities are made available for Secured Creditors or
Unsecured Creditors to remotely attend the Scheme Meeting applicable to that creditor by
telephone or other electronic means;
(c) Jason Ireland of McGrathNicol or, failing him, Robert Smith of McGrathNicol, be appointed
chairperson of each of the Scheme Meetings;
(d) the chairperson appointed to chair any of the Scheme Meetings has the power to adjourn either
or both of the Scheme Meetings in his absolute discretion for such time and to such date as he
considers appropriate;
(e) the chairperson may, at his absolute discretion, determine that:

(i) in respect of the Secured Creditors’ Scheme Meeting, only TLA Proxy Forms, TLB Proxy Forms,
TLA Proof of Debt Forms, TLB Proof of Debt Forms and SSN Account Holder Letters (as those
terms are defined in subparagraphs #3(c) to #3(g) respectively below); and
(ii) in respect of the Unsecured Creditors’ Scheme Meeting, only TLA Proxy Forms, TLB Proxy
Forms, TLA Proof of Debt Forms, TLB Proof of Debt Forms, SSN Account Holder Letters and SUN
Account Holder Letters (as those terms are defined in subparagraphs #4(c) to #4(h) respectively
below),

received by Prime Clerk LLC (in its capacity as the Information Agent retained by the plaintiffs in
connection with the Secured Creditors’ Scheme and Unsecured Creditors’ Scheme (collectively,
Schemes)) (Information Agent) by no later than 4.00 pm (New York City time) on 25 August 2021
are valid;

(f) the chairperson may rely on the information provided by the Information Agent to the plaintiffs
on 2 August 2021 (the Voting Entitlement Record Date), for the purposes of admitting or rejecting
a TLA Proof of Debt Form, TLB Proof of Debt Form, SSN Account Holder Letter or SUN Account
Holder Letter for the purpose of voting;
(g) the resolution to approve:

(i) at the Secured Creditors’ Scheme Meeting, the Secured Creditors’ Scheme; and
(ii) at the Unsecured Creditors’ Scheme Meeting, the Unsecured Creditors’ Scheme,

be decided by way of a poll;
sparmet001                                                                                   Page 2 of 8
   21-11465-lgb       Doc 1     Filed 08/17/21 Entered 08/17/21 18:21:45          Main Document
                                             Pg 12 of 20

(h) if the physical part of the Scheme Meetings cannot be held due to Government-imposed
lockdown measures or other similar restrictions, as soon as reasonably practicable after such
measures or restrictions are imposed, the plaintiffs shall give notice to Secured Creditors and
Unsecured Creditors that the Scheme Meetings will be held electronically only by:

(i) publishing a notice to that effect on the plaintiffs' website;
(ii) causing to be published on the ASX announcements platform an announcement to that effect by
the plaintiffs; and
(iii) instructing the Information Agent to publish a notice to that effect on the website maintained by
the Information Agent at cases.primeclerk.com/boart2021; and

(i) if the plaintiffs give notice in accordance with order #2(h), then:

(i) the notice shall be taken to be sufficient notice to Secured Creditors and Unsecured Creditors
that the Scheme Meetings will be held electronically only; and
(ii) the Scheme Meetings will be held electronically only.

3. The following documents, which together form the Secured Creditors’ Scheme Meeting Materials,
are approved for distribution in the manner provided for in paragraph #5 of these Orders:

(a) the explanatory statement substantially in the form, or to the effect of the Creditors’ Schemes
Booklet;
(b) a notice of meeting for the Secured Creditors’ Scheme Meeting, substantially in the form of the
notice of meeting for the Secured Creditors’ Scheme Meeting included in the Creditors' Schemes
Booklet;
(c) a proxy form for TLA Purchasers substantially in the form of the pro forma contained in Annexure
G to the Creditors’ Schemes Booklet (TLA Proxy Form);
(d) a voting proof of debt form for TLA Purchasers substantially in the form of the pro forma
contained in Annexure H to the Creditors’ Schemes Booklet (TLA Proof of Debt Form);
(e) a proxy form for TLB Purchasers substantially in the form of the pro forma contained in Annexure
I to the Creditors’ Schemes Booklet (TLB Proxy Form);
(f) a voting proof of debt form for TLB Purchasers substantially in the form of the pro forma
contained in Annexure J to the Creditors’ Schemes Booklet (TLB Proof of Debt Form); and
(g) an account holder letter for SSN Noteholders substantially in the form of the pro forma contained
in Annexure K to the Creditors’ Schemes Booklet (SSN Account Holder Letter).

4. The following documents, which together form the Unsecured Creditors' Scheme Meeting
Materials, are approved for distribution in the manner provided for in paragraph #5 of these Orders:

(a) the explanatory statement substantially in the form, or to the effect of the Creditors’ Schemes
Booklet;
(b) a notice of meeting for the Unsecured Creditors’ Scheme Meeting, substantially in the form
of the notice of meeting for the Unsecured Creditors’ Scheme Meeting included in the Creditors’
Schemes Booklet;
(c) a proxy form for TLA Purchasers substantially in the form of the pro forma contained in Annexure
G to the Creditors’ Schemes Booklet (TLA Proxy Form);
(d) a voting proof of debt form for TLA Purchasers substantially in the form of the pro forma
contained in Annexure H to the Creditors’ Schemes Booklet (TLA Proof of Debt Form);
(e) a proxy form for TLB Purchasers substantially in the form of the pro forma contained in Annexure
I to the Creditors’ Schemes Booklet (TLB Proxy Form);
(f) a voting proof of debt form for TLB Purchasers substantially in the form of the pro forma
contained in Annexure J to the Creditors’ Schemes Booklet (TLB Proof of Debt Form);
(g) an account holder letter for SSN Noteholders substantially in the form of the pro forma contained
in Annexure K to the Creditors’ Schemes Booklet (SSN Account Holder Letter); and
(h) an account holder letter for SUN Noteholders substantially in the form of the pro forma contained
in Annexure L to the Creditors’ Schemes Booklet (SUN Account Holder Letter).

sparmet001                                                                                     Page 3 of 8
   21-11465-lgb      Doc 1     Filed 08/17/21 Entered 08/17/21 18:21:45             Main Document
                                            Pg 13 of 20
5. The plaintiffs are to dispatch, cause to be dispatched or to instruct the Information Agent to
dispatch:

(a) to each:

(i) Secured Creditor who is a party to the Restructuring Support Agreement dated 12 May 2021
(Restructuring Support Agreement), documents substantially in the form of the Secured Creditors’
Scheme Meeting Materials by sending a copy of those documents marked to the attention of the
relevant Secured Creditor; and
(ii) Unsecured Creditor who is a party to the Restructuring Support Agreement, documents
substantially in the form of the Unsecured Creditors’ Scheme Meeting Materials by sending a copy
of those documents marked to the attention of the relevant Unsecured Creditor,

at the address stipulated in the column titled "Notice Details" in the "Details" section of the
Restructuring Support Agreement or to their respective legal representatives;

(b) to each of the SSN Noteholders and SUN Noteholders by sending:

(i) to The Depository Trust Company (DTC) in accordance with the applicable procedures of DTC:

(A) one hard copy of each of the Secured Creditors’ Scheme Meeting Materials and the Unsecured
Creditors’ Scheme Meeting Materials by prepaid post or courier; and
(B) an electronic copy of each of the Secured Creditors’ Scheme Meeting Materials and the
Unsecured Creditors’ Scheme Meeting Materials by email; and

(ii) to each of the Account Holders (or their nominated agent) recorded in the securities position
reports maintained by DTC in respect of the SSN Noteholders and the SUN Noteholders as at the
Voting Entitlement Record Date:

(A) by prepaid post or courier, the required number of hard copies of each of the Secured Creditors’
Scheme Meeting Materials and the Unsecured Creditors’ Scheme Meeting Materials as advised to
the Information Agent by the Account Holders for distribution to their respective SSN Noteholders
and SUN Noteholders; and
(B) by email, an electronic copy of each of the Secured Creditors’ Scheme Meeting Materials
and the Unsecured Creditors’ Scheme Meeting Materials for distribution to their respective SSN
Noteholders and SUN Noteholders,

to the addresses and email addresses respectively (as applicable) of each Account Holder as
last provided to the Information Agent, with instructions to the Account Holders to forward the
documents to their respective SSN Noteholders and SUN Noteholders.

6. The Plaintiffs are to instruct the Information Agent to publish an electronic copy of each of the
Secured Creditors’ Scheme Meeting Materials and the Unsecured Creditors’ Scheme Meeting
Materials on the website maintained by the Information Agent at cases.primeclerk.com/boart2021.

7. The application of rules 75-10 to 75-155 of the Insolvency Practice Rules (Corporations) 2016 to
the Scheme Meetings pursuant to rule 2.15 of the Supreme Court (Corporations) Rules 1999 (NSW)
be modified in the following respects:

(a) rules 75-10 to 75-155 shall not apply to the Scheme Meetings, with the exception of the
following:

(i) rule 75-75, subject to order #2 above;
(ii) rule 75-85(4);
(iii) rule 75-105(1)(b), (1)(c), (2), (3);
(iv) rule 75-150(2);

(b) rule 75-85(3) shall apply to the Scheme Meetings as modified to read:
sparmet001                                                                                        Page 4 of 8
   21-11465-lgb      Doc 1     Filed 08/17/21 Entered 08/17/21 18:21:45            Main Document
                                            Pg 14 of 20

A person is not entitled to vote as a Secured Creditor or Unsecured Creditor at the Scheme Meeting
applicable to the creditor unless his or her debt or claim has been admitted wholly or in part by the
chairperson of the applicable Scheme Meeting and he or she has lodged, with the chairperson of
the applicable Scheme Meeting or the Information Agent a TLA Proof of Debt Form, TLB Proof of
Debt Form, SSN Account Holder Letter or SUN Account Holder Letter (as applicable).

(c) rule 75-100(1) shall apply to the Scheme Meetings as modified to read:

The chairperson of a Scheme Meeting has power to admit or reject a TLA Proof of Debt Form, TLB
Proof of Debt Form, SSN Account Holder Letter or SUN Account Holder Letter for the purposes of
voting.

(d) rule 75-100(3) shall apply to the Scheme Meetings as modified to read:

If the chairperson is in doubt whether a TLA Proof of Debt Form, TLB Proof of Debt Form, SSN
Account Holder Letter or SUN Account Holder Letter should be admitted or rejected, he or she
must mark that TLA Proof of Debt Form, TLB Proof of Debt Form, SSN Account Holder Letter or
SUN Account Holder Letter as objected to and allow the creditor to vote, subject to the vote being
declared invalid if the objection is sustained.

(e) rule 75-100(4) shall apply to the Scheme Meeting as modified to read:

A decision by the chairperson to admit or reject a TLA Proof of Debt Form, TLB Proof of Debt
Form, SSN Account Holder Letter or SUN Account Holder Letter for the purpose of voting may be
appealed against to this Court by an application filed with the Court within 48 hours of the decision,
such appeal to be heard concurrently with the Second Court Hearing.

(f) rule 75-105(4) shall apply to the Scheme Meetings as modified to read:

If within 30 minutes after the time appointed for a Scheme Meeting a quorum is not present, or the
Scheme Meeting is not otherwise sufficiently constituted, the chairperson may adjourn the meeting
in his absolute discretion for such time and to such date as he considers appropriate.

(g) rule 75-150(1) shall apply to the Scheme Meetings as modified to read:

(1A) A person entitled to attend and vote at a Scheme Meeting may appoint a natural person over
the age of 18 years as his or her proxy to attend and vote at the meeting.
(1B) A person may appoint the chairperson of a Scheme Meeting by name or reference to his or her
office, to act as his or her general or special proxy.
(1C) The appointment of a person as a proxy must be by the instrument described as the TLA Proxy
Form, TLB Proxy Form, SSN Account Holder Letter or SUN Account Holder Letter (as applicable)
as transmitted to the Information Agent.
(1D) An instrument appointing a proxy may specify the manner in which the proxy is to vote on a
particular resolution, and the proxy is not entitled to vote on the resolution except as specified in the
instrument.

(h) rule 75-150(3) shall apply to the Scheme Meetings as modified to read:

If a person claims to be the proxy of a person, appointed by an instrument of appointment
mentioned in rule 75-150(1) (as modified) and entitled to attend and vote at a Scheme Meeting, the
person is not entitled to speak or vote as proxy at the Scheme Meeting unless the instrument has
been lodged with the Information Agent, or with the chairperson.

(i) rule 75-155 shall apply to the Scheme Meetings as modified to replace the words “external
administrator” with the words “chairperson”.



sparmet001                                                                                      Page 5 of 8
   21-11465-lgb         Doc 1      Filed 08/17/21 Entered 08/17/21 18:21:45                    Main Document
                                                Pg 15 of 20
8. Unless the Court orders otherwise, the inadvertent omission to serve any Secured Creditor
or Unsecured Creditor with, relevantly either the Secured Creditors’ Meeting Materials or
the Unsecured Creditors’ Meeting Materials, or the non-receipt of such materials or notice of
the Scheme Meeting applicable to those creditors by those creditors, shall not invalidate the
proceedings at the Scheme Meetings.

9. Notices of the hearing of an application pursuant to section 411(4)(b) of the Corporations Act for
orders respectively approving the:

(a) Secured Creditors' Scheme; and
(b) Unsecured Creditors' Scheme,

each be published once in The Australian newspaper, by advertisements substantially in the form
of Annexure A and Annexure B respectively to these orders, such advertisements to be published
on or before 11 September 2021 and the plaintiffs otherwise be exempted from compliance with rule
3.4 of the Supreme Court (Corporations) Rules 1999 (NSW)..

10. Pursuant to section 411(16) of the Corporations Act, that all further proceedings in any action
or other civil proceeding by or on behalf of any TLA Purchaser, TLB Purchaser, SSN Noteholder,
SUN Noteholder or any holder of a Subordinate Claim against any or all of the plaintiffs (whether
directly or indirectly) be restrained, except by leave of the Court and subject to such terms as the
Court imposes.

11. Ms Nora Regina Pincus be authorised to act as a "foreign representative" of these proceedings
for the purposes of making an application to the United States Bankruptcy Court for recognition of
these proceedings and obtaining ancillary relief under Chapter 15 of Title 11 of the United States
Code, 11 U.S.C. §§ 101-1532.

12. The proceeding be adjourned to 9.15 am on 16 September 2021.

13. Liberty to apply on one business days’ notice, specifying the relief sought.

14. These orders be entered forthwith.

SEAL AND SIGNATURE




Signature                   Chris D'Aeth
Capacity                    Principal Registrar
Date                        29 July 2021
If this document was issued by means of the Electronic Case Management System (ECM), pursuant to Part 3 of the
Uniform Civil Procedure Rules (UCPR), this document is taken to have been signed if the person’s name is printed where
his or her signature would otherwise appear.

FURTHER DETAILS ABOUT Plaintiff(s)
First Plaintiff
Name                      BOART LONGYEAR LIMITED
                          ACN 123052728
Address                   26 Butler Boulevard
                          ADELAIDE AIRPORT SA 5950

sparmet001                                                                                                   Page 6 of 8
   21-11465-lgb     Doc 1   Filed 08/17/21 Entered 08/17/21 18:21:45   Main Document
                                         Pg 16 of 20
Telephone                       02 9258 6508
Fax
E-mail                          james.marshall@ashurst.com
Client reference

Second Plaintiff
Name                            BOART LONGYEAR MANAGEMENT PTY LIMITED
                                ACN 123283545
Address                         26 Butler Boulevard
                                ADELAIDE AIRPORT SA 5950
Telephone                       02 9258 6508
Fax
E-mail                          james.marshall@ashurst.com
Client reference

Third Plaintiff
Name                            BOART LONGYEAR AUSTRALIA PTY LIMITED
                                ACN 000401025
Address                         26 Butler Boulevard
                                ADELAIDE AIRPORT SA 5950
Telephone                       02 9258 6508
Fax
E-mail                          james.marshall@ashurst.com
Client reference

Fourth Plaintiff
Name                            VOTRAINT NO. 1609 PTY LIMITED
                                ACN 119244272
Address                         26 Butler Boulevard
                                ADELAIDE AIRPORT SA 5950
Telephone                       02 9258 6508
Fax
E-mail                          james.marshall@ashurst.com
Client reference

Fifth Plaintiff
Name                            BOART LONGYEAR INVESTMENTS PTY LIMITED
                                ACN 124070373
Address                         26 Butler Boulevard
                                ADELAIDE AIRPORT SA 5950
Telephone                       02 9258 6508
Fax
E-mail                          james.marshall@ashurst.com
Client reference

Sixth Plaintiff
Name                            BL CAPITAL MANAGEMENT LLC
                                ACN 649445321
Address                         26 Butler Boulevard
                                ADELAIDE AIRPORT SA 5950
Telephone                       02 9258 6508
Fax
E-mail                          james.marshall@ashurst.com
Client reference

Seventh Plaintiff
Name                            BLY US HOLDINGS INC.
                                ACN 649445394
sparmet001                                                                     Page 7 of 8
   21-11465-lgb    Doc 1    Filed 08/17/21 Entered 08/17/21 18:21:45   Main Document
                                         Pg 17 of 20
Address                          26 Butler Boulevard
                                 ADELAIDE AIRPORT SA 5950
Telephone                        02 9258 6508
Fax
E-mail                           james.marshall@ashurst.com
Client reference

Legal representative for plaintiffs
Name                              James Kelly Marshall
Practicing certificate number     25380
Address                           Ashurst Australia Level 11
                                  5 Martin Place
                                  SYDNEY NSW 2000
DX address                        DX 388 Sydney NSW
Telephone                         (02) 9258 6508
Fax                               9528 6999
Email                             James.Marshall@ashurst.com
Electronic service address        James.Marshall@ashurst.com

FURTHER DETAILS ABOUT (s)

ATTACHMENTS TO ORDERS

(Annexure A - 29.7.21 - 209335.pdf)
(Annexure B - 29.7.21 - 209335.pdf)

[attach.]




sparmet001                                                                     Page 8 of 8
                             Outcome Date: 29 Jul 2021
21-11465-lgb   Doc 1   Filed 08/17/21 Entered 08/17/21 18:21:45   Main Document
                                    Pg 18 of 20
                             Outcome Date: 29 Jul 2021
21-11465-lgb   Doc 1   Filed 08/17/21 Entered 08/17/21 18:21:45   Main Document
                                    Pg 19 of 20
21-11465-lgb   Doc 1   Filed 08/17/21 Entered 08/17/21 18:21:45   Main Document
                                    Pg 20 of 20
